Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to patent application as filed on 2/14/2022.
This action is made Final.

	Claims 1 – 8 are pending in the case. Claims 1 and 8 are independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
	The drawings filed on 12/21/2020 have been accepted by the Examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 3, 5, 6, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (USPUB 20080253683 A1) in view of Nishikawa (USPUB 20070236717 A1).

Claim 2:
Nakamura discloses An information processing apparatus (Abstract) comprising: an image reading device that reads a source document and generates image data (0097-99: a master file storing image data is received); a control device including a processor, and configured to act, when the processor executes a control program, as a controller that generates an editable electronic file from the image data (0100-104: the image data is made editable); and an input device to be used by a user to input an instruction, wherein, upon receipt, through the input device, of a modification of the source image represented by the electronic file, the controller adds a modification history based on the modification made, to the modified source image (0089-95: a modification is made to the image data, and change history is added to the header of the file), wherein, upon receipt of an instruction to add the modification history to the page constituting the source image, through the input device, the controller generates a predetermined region for adding the modification history to the page constituting the source image, and adds the modification history based on the modification made to the predetermined region generated, and upon receipt of an additional modification of the source image through the input device, the controller updates the modification history included in the predetermined region to the modification history reflecting the additional modification (0089-104: change history is added to the header of the file, with additional changes leading to further updates to the change history).

Nakamura, by itself, does not seem to completely teach adding the modification history to only one page of the pages constituting the source image.
The Examiner maintains that these features were previously well-known as taught by Nishikawa.
Nishikawa teaches adding the modification history to only one page of the pages constituting the source image (0028 and 0050).
Nakamura and Nishikawa are analogous art because they are from the same problem-solving area, managing document modification information.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nakamura and Nishikawa before him or her, to combine the teachings of Nakamura and Nishikawa. The rationale for doing so would have been to obtain the benefit of having all of the modification information in one place.
Therefore, it would have been obvious to combine Nakamura and Nishikawa to obtain the invention as specified in the instant claim(s).

Claim 5:
Nakamura discloses a display device, wherein the controller causes the display device, upon generating the electronic file, to display the source image represented by the electronic file (0038 and 0050).

Claim 6:
Nakamura discloses the controller adds at least one of a number of times of modification, date of modification, and a modifier to the source image, as the modification history (0089-95).

Claim 8:
Nakamura discloses an image forming device that forms an image on a recording medium, wherein the controller causes the image forming device to form the modified source image to which the modification history has been added (0022 and 0089-95).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (USPUB 20080253683 A1), in view of Nishikawa (USPUB 20070236717 A1) and further in view of Kidokoro (USPUB 20040179224 A1).

Claim 3:
Nakamura in view of Nishikawa teaches every features of claim 2.
Nakamura, by itself, does not seem to completely teach the controller generates a footer as the predetermined region, and adds the modification history to the footer generated.
The Examiner maintains that these features were previously well-known as taught by Kidokoro.
Kidokoro teaches the controller generates a footer as the predetermined region, and adds the modification history to the footer generated (0057: the version number is added to a header or footer of a document).
Nakamura and Kidokoro are analogous art because they are from the same problem-solving area, managing document modification information.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nakamura and Kidokoro before him or her, to combine the teachings of Nakamura and Kidokoro. The rationale for doing so would have been to obtain the benefit of providing various document regions to keep the document modification history.
Therefore, it would have been obvious to combine Nakamura and Kidokoro to obtain the invention as specified in the instant claim(s).

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on Monday-Thursday 10AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H ZUBERI/Primary Examiner, Art Unit 2177